Citation Nr: 1632050	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  98-19 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastritis, hiatal hernia, and gastroesophageal reflux disease (GERD) (claimed as nausea), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Eva I. Guerra, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to August 1989; November 1990 to July 1991; and February 2, 2003 to September 15, 2003, with service in Southwest Asia in support of Operation Desert Shield/Storm. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 1998 (GERD et. all) rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was subsequently transferred to Detroit, Michigan.  The claim for sleep apnea is on appeal from a January 2014 RD.

In December 2001, October 2003, February 2005, October 2008, and March 2010, the Board remanded the claim for service connection for nausea for additional development.  In September 2012, the Board recharacterized the issue as service connection for gastritis, hiatal hernia, and GERD (claimed as nausea), to include as secondary to an undiagnosed illness.  At this time, the Board remanded the issue for additional evidentiary development to include a new VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2015, the Veteran's attorney requested a hearing in this appeal.  Therefore, remand for the scheduling of a hearing is required.  See 38 C.F.R. § 20.700 (A hearing on appeal must be granted if an appellant, or his representative, expresses an interest to appear in person).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing in this appeal before a member of the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




